DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 04/10/2020 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 6, and 7 are objected to because of the following informalities:  
In claim 1, line 11, it is unclear whether the term “arcsin(l/n)” includes the number “1” or the letter “l” within the parentheses.   
In the last two lines of claim 6, it is also unclear whether the terms “arcsin(l/n)” include the number “1” or the letter “l” within the parentheses.   
In the last two lines of claim 7, it is also unclear whether the terms “arcsin(l/n)” include the number “1” or the letter “l” within the parentheses.   
Appropriate correction is required.
For purposes of this examination it has been presumed that the claim term “arcsin(l/n)” includes the number “1” within the parentheses and, thus, is the same as the term “arcsin(1/n)”.   
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Chines patent publication no. CN 104216042 A to BOE TECHNOLOGY GROUP CO LTD (hereinafter “BOE”), cited by Applicant in the IDS, is considered the closest available prior art document.  The BOE document discloses a light guide structure comprising a body 12 and  cascaded light splitting films 11; the body 12 having upper and lower parallel surfaces 121 and 122, and the upper  and lower parallel surfaces 121 and 122 are used to transmit incident waveguide light; the incident  waveguide light carries a transmitted image and the cascaded light splitting films 11 are provided in  the body 12 and is located between the parallel surfaces 121 and 122; the film is not parallel to the parallel surfaces 121 and 122 and is used for reflecting the incident waveguide light out of a slab waveguide to form an  actual image; the included angle between the film splitting films 11 and the parallel surface 122 is a, while the included angle between the main light of the incident waveguide light and the parallel  surface 122 is b; the included angle between edge light and the main light is the same as the field of view angle of the head-mounted display equipment (equivalent to half of an image display viewing angle, corresponding to ω); since the incident light waveguide implements full-reflection propagation by means of the upper and lower parallel surfaces 121, in D1, the angle of incidence  90°-b-ω of the edge light on the lower parallel surface must be greater than arcsin (1/n) according to the law of reflection in order to achieve total reflection, wherein n is the refractive index of the body 12.

    PNG
    media_image1.png
    41
    610
    media_image1.png
    Greyscale

which is said to provide a condition where a mirror image does not overlap with the ideal image, and there is no ghosting. BOE also does not disclose the horizontal deviation L as recited by independent claim 2.  Lastly, BOE does not disclose the same transmissivities of the cascaded splitting films as recited by independent claim 5.  In examiner’s opinion, it would not have been obvious to modify the device of BOE to include any of these missing limitations absent applicant’s own teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections to claims 1, 6, and 7, as mentioned above, require correction.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
November 12, 2021